SHEPHERD, J.
The defendant, Alfred Cardonne, appeals his dual convictions and sentences for grand theft of over $100,000 and organized scheme to defraud $50,000 or more. As in Pizzo v. State, 945 So.2d 1203, 1206-07 (Fla.2006), we vacate the defendant’s conviction for grand theft as a lesser included offense of his conviction for organized fraud; it being settled in Florida that where convictions for grand theft and organized fraud are based upon the same conduct, “double jeopardy principles preclude convictions for both” and “the appellate court should reverse the lesser offense conviction and affirm the greater.” Id. at 1206 (citing State v. Barton, 523 So.2d 152, 153 (Fla.1988)). We find no merit on any of the other issues raised.
Affirmed in part, and reversed in part with directions to vheate the defendant’s conviction for the lesser included offense of grand theft. The defendant need not be present.